PER CURIAM.
The parental rights of both mother and father were terminated as to their three children. Only mother appeals, contending that the court erred in terminating her parental rights and in admitting a Children’s Services Division (CSD) file into evidence.
On de novo review we are convinced that the trial court was correct in terminating mother’s parental rights. In our review of the record we have disregarded the information in the CSD file. The evidence, apart from the CSD file, establishes that termination of parental rights is required.
Affirmed.